Citation Nr: 1228507	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-27 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to March 1947. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in May 2012, at which time it was remanded in order to afford the Veteran the opportunity to testify at a hearing before a Veterans Law Judge.  The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2012.  A transcript of those proceedings is of record and has been associated with the claims file.  

Unfortunately, further development on the appeal is required.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for a bilateral eye disorder.  The Board finds that additional development is necessary prior to final adjudication.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

To prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

The Veteran has reported that he sustained a blow to the head from a rifle butt while in service.  He stated that this caused a perforated ear drum and substantial bruising to his face.  He also stated that during treatment for this injury gauze was placed over his right eye.  While the precise contention of the Veteran is somewhat unclear, he has made the general assertion that he believes that this incident has resulted in a disorder affecting his eyes.  

While service treatment records are unavailable for review, the Board notes that VA records indicate that the Veteran was treated for a perforation of his right tympanum related to service.  Moreover, the Board finds that the Veteran's statements regarding this in-service event are both competent and highly credible.

The Board notes that to date, the Veteran has not been afforded a VA examination in connection with his claim, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements are sufficient to require VA to obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That evidence is not sufficient, however, to grant the benefit sought, as there are outstanding questions as to whether the claimed condition began in service, or is otherwise etiologically related to his period of active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should take appropriate steps to obtain updated VA treatment records from the VA Medical Center in Phoenix, Arizona, and all associated clinics, and any other VA facility identified by the Veteran or in the record, for the period of March 2009 to the present. 

2.  After obtaining any available VA records, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to state the precise nature of any and all eye disorders demonstrated by the Veteran, including cataracts.  

For each eye disorder diagnosed, if any, the examiner should provide an opinion as to whether that condition at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service, including the Veteran's report of having been hit in the face by the butt of a rifle.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

